DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Status of the Claims
With this office action, currently claims 1-5, 7, 8, 10, and 26 are pending and the following list summarizes their status:
Claims 1-4, 7, 8, and 10 have been amended
Claim 26 is new
Claims 6, 9, 11, and 22-25 have been cancelled
Claims 12-21 are withdrawn
Claims 1-5, 7, 8, 10, and 26 are rejected under 35 U.S.C. § 103
 Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see pages 6-7, filed 10/09/2020, with respect to the written description and indefiniteness rejections of the claims have been fully considered and are persuasive because the claim amendments resolve the issues addressed. Therefore, these rejections have been withdrawn.
Response to Arguments Regarding Claim Rejections Under 35 USC § 101
Applicant’s arguments, see page 7, filed 10/09/2020, with respect to the nonstatutory subject matter rejections of the claims have been fully considered and are persuasive because structural features of the catheter system and sensor components are sufficient to be considered as using a judicial exception in conjunction with a particular machine or manufacture that is integral to the claim. Therefore, these rejections have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, and 26 are rejected under 35 U.S.C. 103 as being unpatentable by Merz et al. ‘327 (US 20100010327 A1 - previously cited) in view of Merz et al. ‘913 (US 20110036913 A1 - previously cited), Stickler et al. (US 20080294069 A1 - previously cited), and Levon et al. (US 20050230271 A1).
Regarding claim 1, Merz et al. ‘327 discloses a system for sensing urine pH ([0028]), the system comprising: a urinary catheter tube (fig. 2 element 110; catheter) for insertion into a bladder of a patient (fig. 2 bladder 203), wherein the urine catheter tube comprises an inner cavity (fig. 1 element 112; lumen); a collection vessel communicatively coupled to the urinary catheter tube ([0080]); a first field effect transistor (FET)-based pH sensing device comprising a pH sensing surface ([0028] and [0068-0069]; pH-sensor is used to detect infections), wherein the pH sensing surface has a surface exposed to the inner cavity ([0068]-[0069] and fig. 1 detail how the sensors are mounted on an intraluminal surface 133), the first FET-based pH sensing device being configured to be in the body of the patient ([0080] and fig. 2; the catheter 110 is inserted into the bladder 203 of the patient); a second FET-based pH sensing device ([0029] and [0036]; a plurality of transistor based sensing devices can provide additional advantages).
However, Merz et al. ‘327 alludes to the use of a reference electrode ([0028]), but does not explicitly disclose the use of reference electrodes for measuring pH in combination with the pH sensing surfaces. Merz et al. ‘913 teaches an electrochemical sensor where a reference electrode is an essential ([0004]). According to Merz et al. ‘913, the advantage of using a reference electrode is that it maintains the analyte potential at a fixed value irrespective of the analyte composition ([0004]). Therefore, it would have been obvious to somebody with ordinary skill in the art before the effective filing date of the claimed invention to modify Merz et al. ‘327 using a known technique to include reference electrodes as taught by Merz et al. ‘913 to define the potential of the analyte. 
Merz et al. ‘327 in view of Merz et al. ‘913 alludes to the use of multiple measurement sensorys to derive information regarding the dynamic behavior of an upcoming infection ([0029]), but does not explicitly disclose duplicating the system for sensing urine pH for placement in a collection vessel. Stickler et al. teaches a urine catheter pH sensor system that includes a pH sensor located in the collection bag because it gives the most rapid signal that encrustation is taking place ([0020]). Stickler et al. also uses the pH sensing system to detect a change in the pH (i.e. a comparison of multiple pH values) of urine to indicate that the urine is infected with urease producing bacteria which create a sustained increase in pH around a pH value of 9 as opposed to a normal urine pH value of 6-7 ([0017]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pH sensing system of Merz et al. ‘327 in view of Merz et al. ‘913 to include a pH sensor located in the collection vessel as taught by Stickler et al. as a combination of known prior art elements to yield the predictable result of determining whether encrustation is taking place.
Merz et al. ‘327 in view of Merz et al. ‘913 and Stickler et al. alludes to using multiple of any ion sensitive field effect transistor for pH sensing ([0036]), but does not explicitly teach the specific components of a field effect transistor based sensing device to include an oxide layer formed over a source, a drain, and a gate dielectric, a portion of the pH sensing surface being embedded in the oxide layer, and wherein a gate is formed on top of the gate dielectric and the oxide layer is formed on sides of the gate. Levon et al. teaches an ion sensitive field effect transistor (Abstract) and further shows that (fig. 1 element 128) formed over a source (fig. 1 element 124) and a drain (fig. 1 element 126) when using an ISFET for pH sensing ([0007]). Levon et al. further teaches a floating gate ion sensitive field effect transistor that includes an oxide layer (fig. 7 combination of elements 740, 752, 760, 764, and 780; the dielectric layers are said to be SiO2 and glass is primarily a form of silica (SiO2) as well) that is over the source (fig. 7 element 720), drain (fig. 7 element 730), and gate dielectric (fig. 7 elements 760 and 764). In this embodiment, the pH sensing surface ([0046] applied over element 770 of fig. 7) is embedded in the oxide layer (fig. 7 as applied it would be between the glass plate segments) and a gate (fig. 7 elements 750 and 754) is on top of the gate dielectric. It is noted that this configuration does not show an oxide layer formed on this sides of the gate, however, the Applicant’s specification lacks any details of criticality or unexpected results that would occur from this configuration and further states in paragraph [0044] that the gate may be embedded within or on top of the oxide layer, which indicates that this particular configuration is a design choice. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the specific FGISFET of Levon et al. for the generically described ISFET of Merz et al. ‘327 in view of Merz et al. ‘913 and Stickler et al. and further include the oxide layer formed on the sides of the gate as a design choice to yield the predictable result of sensing ions in solution to measure pH.
Regarding claim 2, Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. discloses a system wherein the second FET-based pH sensing device further comprises a signal processor (Merz et al. ‘327 [0069] and fig. 5 element 135; processing unit). 
Regarding claim 4, Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. discloses a system wherein the second FET-based pH sensing device further comprises a wireless transmitter (Merz et al. ‘327 [0072]; processing unit allows for wireless transmission).
([0074] and fig. 6 element 123; output unit).
Regarding claim 8, Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. discloses a system wherein the second FET-based pH sensor is integrated within the urinary catheter tube (Merz et al. ‘327 fig. 1 element 130 is integrated within tubular element 111).
Regarding claim 26, Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. discloses a system with a pH analysis module (Merz et al. ‘327 [0069] the processing unit combined with the biofilm detection unit evaluate pH sensor signals) configured to: receive a fresh urine pH of the patient's fresh urine measured using the first FET- based pH sensing device configured to be in the body of the patient (Merz et al. ‘327 [0069]) as well as second pH sensing devices located in the collection vessel to determine the rapidity (i.e. a comparison of two values) of a pH change that may indicate encrustation within the catheter itself (Stickler et al. [0020]). However, Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. alludes to but does not explicitly teach comparing the pH between sensors in the catheter and collection vessel. This is alluded to as Merz et al. ‘327 discloses that a redundant measure of the biofilm may increase reliability ([0029]), which indicates that sensors within the system may be compared in a redundant manner for the purpose of increasing the reliability of the system as a whole. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. to include comparing the pH between sensors in the catheter and collection vessel as a way to evaluate the reliability of the system as a whole through sensor redundancy.
Claims 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al., as applied to claims 1 and 2, in further view of Rothberg et al. (US 20100137143 A1 - previously cited).
(fig. 9 shows amplifiers 107a and 107b in communication with ISFET 150). According to Rothberg the advantage of using the amplifiers is that they can buffer the signal ([0326]). Therefore, it would have been obvious to somebody with ordinary skill in the art before the effective filing date of the claimed invention to modify Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. using a known technique to include amplifiers in communication with an FET as taught by Rothberg to condition the signal. 
Regarding claim 7, Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. discloses a system for sensing urine pH, however, Merz et al. ‘327 in view of Merz et al. ‘913 and Stickler et al. is silent on using multiple pH sensor surfaces to make an array. Rothberg teaches a method for measuring analytes that uses a large sensor array of chemically sensitive field effect transistors ([0283]). According to Rothberg, the sensors can be configured in different areas or wells which will then measure the analyte presence in each individual well ([0283]). Therefore, it would have been obvious to somebody with ordinary skill in the art before the effective filing date of the claimed invention to modify Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. using a known technique to add an array of pH sensors as taught by Rothberg to measure analytes in individual areas.
Regarding claim 10, Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. discloses a system for sensing urine pH where the sensing surfaces are formed on top of gates ([0046]). However, Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. is silent on the second transistor-based pH sensing surface being selected from the group comprising hafnium oxide, aluminum oxide, vanadium oxide, titanium oxide, tungsten oxide, titanium nitride, and combinations ([0335], [0005], fig. 11A element S), a drain ([0335], [0005], fig. 11A element D), a polysilicon gate ([0335], [0005], fig. 11A element 164), and an oxide layer ([0335], [0005], and fig. 11A element 165). Rothberg also teaches the use of hafnium oxide for the floating gate dielectric layer ([0752]). The use of these transistor components in this case is a simple substitution of one known element for another to obtain a predictable result, the result in this case is developing a field effect transistor suitable for use in a pH sensing device. Therefore, it would have been obvious to somebody with ordinary skill in the art before the effective filing date of the claimed invention to modify Merz et al. ‘327 in view of Merz et al. ‘913, Stickler et al., and Levon et al. using a known technique to include appropriate components of a field effect transistor as taught by Rothberg to create a suitable pH sensing device. 
Response to Arguments Regarding Claim Rejections Under 35 USC § 103
Applicant’s arguments, see pages 7-10, filed 10/09/2020, with respect to the prior art rejection of the claims have been fully considered but are not persuasive.
Regarding Applicant’s arguments in the second paragraph on page 8 that the combination of references fails to disclose the amended claim language regarding the structure of the FET-based pH sensor, the Examiner agrees. However, this argument is moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments in the second paragraph on page 9 that Stickler combined with the cited art does not disclose or render obvious comparing the urine pH from the first sensor in the body to  the pH from the second sensor in the collection vessel, the Examiner disagrees. Merz ‘327 explicitly states that the plurality of sensors within the system can be used for redundant purposes to increase the reliability of the system. Therefore, it would have been obvious to compare the values of 
Regarding Applicant’s arguments starting in the third paragraph on page 9 continuing through page 10 that Merz ‘327 explicitly teaches away from making detection in drainage bags, the examiner disagrees. While the Applicant has provided the whole excerpt of Merz ‘327 to support this conclusion, the conclusion is inaccurate because it does not evaluate the statement in its entirety. Merz ‘327 specifically references “urine cultures obtained from the drainage bags” as being expensive and time-consuming. A “urine culture” requires taking a sample and then spreading a portion on a culture medium which is then incubated for several hours to several days to evaluate how much of what types of bacteria are present in a sample. This is not the same as pH-sensing or analyte sensing using ISFET sensors. Measuring such a change in pH is not comparable to a statement about a urine culture regardless of the location of the sensor. This is evidenced by the NIH document provided regarding urine cultures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791